The improper argument in this case, pointed out in the majority opinion, and the two bad instructions given at the request of the appellee, certainly are reflected in the jury's verdict. Many witnesses for appellant testified to a far greater value than the $50 an acre allowed for land taken.
It is admitted that instructions similar to those complained of here, have been held to be bad. The last case that contained a discussion of such an instruction is Super-Power *Page 128 Co. v. Sommers, 352 Ill. 610. In that case, the same error was held to be of such gravity that it required a new trial to be granted.
The appellant fully demonstrates here that he was prejudiced by these three errors. For this reason, I am compelled to dissent.